UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4214



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EMIL EAGLIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(3:04-cr-00547-MBS)


Submitted: December 14, 2006               Decided:   December 18, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua Snow Kendrick, JOSHUA SNOW KENDRICK, P.C., Columbia, South
Carolina, for Appellant. Stanley D. Ragsdale, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Emil Eaglin appeals from his conviction pursuant to a

guilty plea to conspiracy to possess with intent to distribute

cocaine and possession with intent to distribute 500 grams or more

of   cocaine    and    the   resulting   concurrent     235-month    sentences.

Eaglin’s counsel filed a brief pursuant to Anders v. California,

386 U.S. 738, 744 (1967), stating that there are no meritorious

issues for appeal, but addressing the validity of Eaglin’s plea and

sentence.      Eaglin was informed of his right to file a pro se

supplemental brief, but he has not done so.             Because our review of

the record discloses no reversible error, we affirm.

            We find that Eaglin’s guilty plea was knowingly and

voluntarily entered after a thorough hearing pursuant to Fed. R.

Crim. P. 11.          Eaglin was properly advised of his rights, the

offenses charged, and the maximum sentence for the offenses.                The

court also determined that there was an independent factual basis

for the plea and that the plea was not coerced or influenced by any

promises.      See North Carolina v. Alford, 400 U.S. 25, 31 (1970);

United States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).

            We find that the district court properly applied the

Sentencing     Guidelines     and   considered    the   relevant     sentencing

factors before imposing the 235-month sentences.                    18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2006); see United States v. Hughes,

401 F.3d 540, 546-47 (4th Cir. 2005).            Additionally, we find that


                                     - 2 -
the sentence imposed is reasonable.     See United States v. Green,

436 F.3d 449, 457 (4th Cir.) (“[A] sentence imposed within the

properly calculated [g]uidelines range . . . is presumptively

reasonable.”) (internal quotation marks and citation omitted),

cert. denied, 126 S. Ct. 2309 (2006).

          As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.      We therefore

affirm Eaglin’s conviction and sentence.   This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -